Citation Nr: 0943422	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-36 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability (degenerative disc disease of the 
lumbar spine with radiculopathy as a result of hernia 
surgery), claimed due to VA treatment in August 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to 
December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision. 


FINDING OF FACT

The Veteran's hernia surgery at a VA medical facility in 2002 
or follow-up care at a VA medical facility has not been shown 
to have caused either the leg pain or cramping that developed 
several weeks after the surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the additional disabilities of radicular leg pain and 
cramping as a result of VA medical treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  1151 Claim

The Veteran contends that he has an additional disability as 
a result of surgery to repair a ventral hernia that was 
conducted at a VA medical center.    

Medical records show that the Veteran underwent ventral 
hernia surgery on August 13, 2002.  The surgery was initially 
attempted laproscopically; however, the surgeon encountered a 
high number of adhesions in the large and small bowels; and 
in trying to dissect the adhesions an enterotomy was made in 
the small bowel.  At that point, the laparoscopic method was 
abandoned, the Veteran was opened up, the enterotomy was 
repaired, and the ventral hernia was then fixed.  

Within several days of the operation, it was noted that the 
Veteran was ambulating without difficulty.  However, on 
August 26, the Veteran reported intermittent pains in the 
back of his left thigh and calf, although he had no pain when 
walking about.  The doctor was unsure of the etiology of the 
Veteran's back pain, suggesting that it might be related to a 
lower back issue.  The Veteran was examined again the next 
day where motor/sensation and reflex testing was intact.  The 
Veteran was reminded of lifting restrictions for six weeks 
and a note was made to monitor his leg pain.  On August 28 it 
was noted that the Veteran had palpable tenderness over the 
body of hamstrings.  Deep tendon reflexes were 2+ bilaterally 
and the Veteran had full range of motion in his back, 
although flexion was noted to aggravate his leg pain.  The 
doctor thought that it was likely the result of either a back 
strain or a hamstring injury.  On September 3, it was noted 
that the Veteran had left leg pain that was likely radicular 
in nature, but no clear precipitating event was evident.  X-
rays in August 2002 showed mild to moderate degenerative disc 
disease.  In November 2002, a CT scan of the lumbosacral 
spine showed mild degenerative changes.  An MRI was obtained 
in February 2005 which showed degenerative disc disease as 
well as moderate arthritis.  There was no narrowing of the 
spinal canal, but it was thought that the arthritis might 
occasionally catch a nerve root.

In 2004, the Veteran filed a claim asserting that he 
developed back problems as a result of his hernia surgery in 
2002.  He did not allege negligence or carelessness, 
insisting that the puncture of his small intestine was 
accidental; but he nevertheless felt that the surgery caused 
the leg pain that developed several weeks later.  The Veteran 
also suggested that a pinched nerve might have developed as a 
result of the surgery.

The Veteran's claim was denied by an August 2005 rating 
decision which concluded that while the Veteran began having 
leg pain shortly after surgery, there was no evidence that 
related it in any way to the Veteran's surgery.  The Veteran 
disagreed indicating that he was told that he had a pinched 
nerve, and then was told that he had a puncture of the 
intestine.  He also stated that he had heard that a pinched 
nerve could occur on the operating table or as a result of 
anesthesia.  The Veteran acknowledged that he had 
degenerative disc disease, but he asserted that the pinched 
nerve might be responsible for his sciatica/radiculopathy.

The Veteran testified at a hearing before the Board in August 
2009 that he had served for approximately 3 years as a 
military policeman, and then followed his time in service 
working in construction for approximately 30 years.  However, 
during all of this time, the Veteran denied ever injuring his 
back.  He reported that in 2000 he had surgery for 
diverticulitis, but he healed properly and began working as a 
cook.  The Veteran indicated that in August 2002 he underwent 
surgery at VA to repair a hernia.  And he was hospitalized in 
bed rest for between 3-5 days to recover.  The Veteran 
indicated that after the hernia surgery he began having back 
spasms and he stated that he was eventually told that he had 
degenerative disc disease.  However, he denied ever being 
told by any medical professional that his degenerative disc 
disease was related in any way to his hernia operation.  The 
Veteran also asserted that his surgery contributed to his 
back condition, because it prevented the normal range of 
motion that a person would have, as the scars would tighten 
up preventing certain movements.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the Veteran has any additional 
disabilities as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

In this case it is undisputed that the Veteran began having 
radiating sciatic pain in his lower extremities shortly after 
undergoing hernia surgery at a VA medical facility in August 
2002, and radiographic evidence eventually demonstrated that 
the Veteran had degenerative disc disease.  However, while 
the new disability was identified shortly after the VA 
surgery, the additional disability must be caused by the VA 
treatment or care in order to pass the threshold 
qualification for benefits under 38 U.S.C.A. § 1151.

In this case, the medical evidence simply does not show that 
the Veteran's lower back disability with radiating pain in 
the lower extremities was caused by VA medical treatment.

Medical evidence confirms that the Veteran began experiencing 
leg pain in the several weeks following his surgery in 2002; 
and the Veteran is competent to report such a development, 
since he is capable of identifying pain.  Thus, it is 
conceded that the Veteran has an additional disability in the 
sense that the onset of the leg pain was subsequent to the 
hernia surgery.

As such, the analysis must turn to whether the additional 
disability was caused by VA treatment.  In order for 
causation to be shown, it must be found that the hospital 
care or medical or surgical treatment resulted in the 
Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that he has an 
additional does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

The Veteran has asserts that several doctors have told him 
that he had a pinched nerve as a result of his hernia surgery 
and that this nerve impingement was responsible for his leg 
pain.  However, a lay person's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute "medical" evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (Veteran's statement that his 
physician told him that he "most probably" had diabetes at 
time of his discharge from service was not sufficient medical 
evidence to establish service connection for diabetes).  
Furthermore, a review of the medical evidence does not show 
that a pinched nerve has been diagnosed, as the medical 
treatment records consistently diagnose degenerative disc 
disease in the Veteran's lower back.

A VA pharmacist did state in a June 2008 treatment record 
that on occasion surgical positioning could cause new onset 
radicular pain and be responsible for initiation of muscular 
tension due to the positioning.  However, the pharmacist gave 
no rationale for such a conclusion, and he did not 
specifically indicate that such a scenario was what had 
occurred in the Veteran's case.

Nevertheless, because this statement did suggest the 
possibility that the Veteran's back disability and related 
problems with radiating pain could have been caused by his VA 
treatment, the Veteran was provided with a VA examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In April 2009, a VA examiner reviewed the Veteran's claims 
file, including the statement from the VA pharmacist, and 
examined the Veteran.  However, with regard to the issue of 
causation, the examiner stated that the etiology of the 
Veteran's leg symptoms was unclear.  The examiner noted that 
the Veteran did have lumbar degenerative disc disease, but 
the examiner saw no clear mechanism by which the surgery, and 
even less so the specific complication (when the small bowel 
was punctured) would have caused or aggravated such 
degenerative disc disease.  The examiner further noted that 
the neurologic examination did not find a relationship 
between the lumbar spine problem and the Veteran's symptoms; 
and while the leg symptoms began in some proximity to the 
surgery, they did not begin immediately after the surgery and 
it is not clear how the surgery would have caused them.  The 
examiner then refuted the pharmacist's statement, stating 
that such a statement was not supported by any mechanisms or 
data and did not therefore lead to an as likely as not basis 
for a relationship.

While the Veteran believes that the VA surgery caused his 
additional back and leg problems, the Veteran is not 
medically qualified to provide such an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Additionally, no medical evidence has been presented to 
refute the opinion of the VA examiner.

As such, the Board concludes that the medical evidence does 
not show that the Veteran's additional lower back and leg 
disabilities which manifested following VA medical treatment 
were caused by the treatment; and, because the additional 
disabilities that were not caused by VA treatment, there is 
no need to determine whether there was any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  

Furthermore, because causation was not shown, the criteria 
for compensation under 38 U.S.C.A. § 1151 have not been met, 
and the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Notice was provided by a letter dated in May 2005, which 
informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above.  Additionally, in light 
of the denial of the claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the Veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA treatment records have been obtained, and the Veteran was 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the Board.  VA has satisfied 
its duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

Compensation under 38 U.S.C.A. § 1151 for the additional 
disability of degenerative disc disease with radiating pain, 
claimed due to VA treatment, is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


